Territory of Michigan! Supreme Court Ss: !■
In Chancery— j
[SEAL]
The United States of America,
To the Sheriff of the County of St Clair, Greeting:
We command you as often heretofore we have commanded you that you summon Jesse G. Thurston to appear before our Supreme Court sitting as a Court of Chancery at the Court House in the City of Detroit upon the first Monday of May next to answer a Bill in Chancery Exhibited against him by Nathaniel Champ—and this he is in no wise to omit under the penalty of one thousand Dollars— Hereof fail not but then and there make due return—
Witness The Hon William Woodbridge presiding Judge of our said Court in Chancery at the City of Detroit the third day of December in the year of our Lord one thousand Eight hundred and twenty seven—
Issued this 18th day of April A.D 1828.
John Winder
Clerk.
I have Served the within by Reading the Same in the hereing of the within Namd Jesse G. Thurston April 23rd 1828 H Cottrell Shff St Clair Cty Servises 1.00 Malage 3.75 [total] 4 75